19 N.J. Super. 431 (1952)
88 A.2d 650
STELLA D. BROWN, PLAINTIFF,
v.
EDWARD I. BROWN, DEFENDANT.
Superior Court of New Jersey, Chancery Division.
Decided May 13, 1952.
Messrs. Goldstein & Novogrod, attorneys for plaintiff.
Messrs. Lum, Fairlie & Foster, attorneys for defendant
McLEAN, J.S.C.
Plaintiff brought this action against her husband for support and maintenance. The modified decree entered April 6, 1939, made her an award of $35 per *432 week for the support of herself and three minor children. Plaintiff now moves to have the court determine the amount in arrears. She sets up that no payments have been made since the last week of May, 1949, and there is due as of the date of the filing of her petition, $4,375, calculated at $35 per week from June 1, 1949, to October 26, 1951.
Defendant asserts that he suspended payments under said order for the reason that on the 6th day of December, 1948, he obtained a decree of divorce against the plaintiff in the courts of Nevada which superseded the New Jersey judgment; hence, plaintiff is no longer his wife and he is not obligated to support her.
There is no merit in defendant's contention. Plaintiff is entitled to receive payments at the rate of $35 per week under the modified judgment herein, notwithstanding the Nevada decree. Estin v. Estin, 334 U.S. 541, 68 S.Ct. 1213, 92 L.Ed. 1561, 1 A.L.R. 1413 (1948); Kreiger v. Kreiger, 334 U.S. 555, 68 S.Ct. 1221, 92 L.Ed. 1572 (1948).
The amount due from June 1, 1949, the date of last payment, to the date of filing her petition is $4,375. Costs of this application to be taxed, including a reasonable counsel fee will be allowed.